Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledge is made of applicant’s amendment dated 06/21/22, after the Non Final Office Action on 04/04/22. Claims 1, 5-8 and 11 have been amended; and claims 2-4, 9 and 10 have been canceled. 
Claims 1, 5-8 and 11-20 are pending.

Allowable Subject Matter
Claims 1, 5-8 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 1 is the inclusion of the limitation 
“…the 2N control terminals are divided into N groups of control terminals, each group of control terminals includes two control terminals, and N is an integer that is greater than or equal to two; and the impedance adjustment circuit includes: a first impedance adjustment sub-circuit connected to the data conversion circuit, the data output terminal, and one control terminal of each group of control terminals; the first impedance adjustment sub-circuit being configured to, in response to the first control signal, transmit the converted data signal from the data conversion circuit to the data output terminal, so that an output impedance of the source driving circuit is the first output impedance; and (2N - 1) second impedance adjustment sub-circuits corresponding to different second impedances; each second impedance adjustment sub-circuit being connected to the data conversion circuit, the data output terminal, and one control terminal in each group of control terminals, and the second impedance adjustment sub-circuits being configured to, in response to the second control signal, transmit the converted data signal from the data conversion circuit to the data output terminal, so that the output impedance of the source driving circuit is a corresponding second output impedance, wherein control terminals connected to any two of the first impedance adjustment sub-circuit and the (2N - 1) second impedance adjustment sub-circuits are not completely same control terminals.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 5-8 and 11-20 are also allowed by their virtue of dependency.
Wu CN 107274847 and Yaguma et al. US 2011/0141098 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871